Order appealed from, in so far as it grants defendant’s motion to vacate order of arrest and stays plaintiffs from proceeding with the trial of the action pending arbitration, affirmed, with twenty dollars costs and disbursements. Order in so far as it denies plaintiffs’ cross-motion to transfer the hearing of said motion for change of venue to Bronx county affirmed. Present — Finch, P. J., Merrell, Martin, O’Malley and Glennon, JJ.; Finch, P. J., and O’Malley, J., dissent and vote to reverse and grant said motion to transfer hearing solely on the ground that the motion should have been made in Bronx county. No opinion.